Exhibit 10.3


RESTRICTED STOCK AGREEMENT
UNDER THE
AMENDED AND RESTATED
CENTURYLINK LEGACY EMBARQ 2008 EQUITY INCENTIVE PLAN
(Payment of Chairman’s 2010 Supplemental Board Fees)


This RESTRICTED STOCK AGREEMENT (this “Agreement”) is entered into as of May 21,
2010, by and between CenturyLink, Inc. (“CenturyLink”) and William A. Owens
(“Award Recipient”).
 
WHEREAS, CenturyLink maintains the Amended and Restated CenturyLink Legacy
Embarq 2008 Equity Incentive Plan (the “Plan”), under which the Compensation
Committee (the “Committee”) of the Board of Directors of CenturyLink (the
“Board”) may, among other things, grant restricted shares of CenturyLink’s
common stock, $1.00 par value per share (the “Common Stock”), to outside
directors of CenturyLink, subject to certain restrictions in the Plan and to
such other terms, conditions, or restrictions as it may deem appropriate; and
 
WHEREAS, pursuant to the Plan, the Committee has awarded to the Award Recipient
restricted shares of Common Stock in payment of his 2010 supplemental board fees
on the terms and conditions specified below;
 
NOW, THEREFORE, the parties agree as follows:
 
1.           AWARD OF SHARES
 
Upon the terms and conditions of the Plan and this Agreement, the Committee as
of the date of this Agreement hereby awards to the Award Recipient a total of
5,896 restricted shares of Common Stock (the “Restricted Stock”) that vest,
subject to Sections 2, 3, and 4 hereof, on May 15, 2011.
 
2.           AWARD RESTRICTIONS
 
Section 2.1                      In addition to the conditions and restrictions
provided in the Plan, neither the shares of Restricted Stock nor the right to
vote the Restricted Stock, to receive dividends thereon or to enjoy any other
rights or interests thereunder or hereunder may be sold, assigned, donated,
transferred, exchanged, pledged, hypothecated, or otherwise encumbered prior to
vesting.  Subject to the restrictions on transfer provided in this Section 2.1,
the Award Recipient shall be entitled to all rights of a shareholder of
CenturyLink with respect to the Restricted Stock, including the right to vote
the shares and receive all dividends and other distributions declared thereon.
 
Section 2.2                      To the extent the shares of Restricted Stock
have not already vested in accordance with Section 1 above, all of the shares of
Restricted Stock shall vest and all restrictions set forth in Section 2.1 shall
lapse on the earlier of:
 
(a)           the date on which the Award Recipient’s service on the Board
terminates as a result of (i) death, (ii) disability within the meaning of
Section 22(e)(3) of the Internal Revenue Code, or (iii) the ineligibility to
stand for re-election due to CenturyLink’s mandatory retirement policy;
 


1
 
 
(b)           the date, if any, that the Committee elects, in its sole
discretion, to accelerate the vesting of such unvested Restricted Stock in the
case of retirement from the Board of an Award Recipient on or after attaining
the age of 55 with at least six full years of prior service on the Board; or
 
(c)           the occurrence of a Change of Control of CenturyLink, as described
in Section 11 of the Plan.
 


 
3.           TERMINATION OF BOARD SERVICE
 
Except as otherwise provided in Section 2 above, termination of the Award
Recipient’s service on the Board for any reason shall automatically result in
the termination and forfeiture of all unvested Restricted Stock.
 
4.           FORFEITURE OF AWARD
 
Section 4.1                      If, at any time during the Award Recipient’s
tenure as a director of the Company or within 18 months after termination of
such tenure, the Award Recipient engages in any activity in competition with any
activity of CenturyLink or its subsidiaries (collectively, the “Company”), or
inimical, contrary, or harmful to the interests of the Company, including but
not limited to: (a) conduct relating to the Award Recipient’s service on the
Board for which either criminal or civil penalties against the Award Recipient
may be sought; (b) conduct or activity that results in removal of the Award
Recipient from the Board for cause; (c) violation of the Company’s policies,
including, without limitation, the Company’s insider trading, ethics and
compliance policies and programs; (d) participating in the public reporting of
any financial or operating result that was impacted by the participant’s knowing
or intentional fraudulent or illegal conduct; (e) accepting employment after the
date hereof with, acquiring a 5% or more equity or participation interest in,
serving as a consultant, advisor, director, or agent of, directly or indirectly
soliciting or recruiting any officer of the Company who was employed at any time
during the Award Recipient’s service on the Board, or otherwise assisting in any
other capacity or manner any company or enterprise that is directly or
indirectly in competition with or acting against the interests of the Company or
any of its lines of business (a “competitor”), except for (i) any employment,
investment, service, assistance, or other activity that is undertaken at the
request or with the written permission of the Board or (ii) any assistance of a
competitor that is provided in the ordinary course of the Award Recipient
engaging in his or her principal occupation in the good faith and reasonable
belief that such assistance will neither harm the Company’s interests in any
substantial manner nor violate any of the Award Recipient’s duties or
responsibilities under the Company’s policies or applicable law; (f) disclosing
or misusing any confidential information or material concerning the Company; (g)
engaging in, promoting, assisting, or otherwise participating in a hostile
takeover attempt of the Company or any other transaction or proxy contest that
could reasonably be expected to result in a Change of Control (as defined in the
Plan) not approved by the Board; or (h) making any statement or disclosing any
information to any customers, suppliers, lessors, lessees, licensors, licensees,
regulators, employees, or others with whom the Company engages in business that
is defamatory or derogatory with respect to the business, operations,
technology, management, or other employees of the Company, or taking any other
action that could reasonably be expected to injure the Company in its business
relationships with any of the foregoing parties or result in any other
detrimental effect on the Company, then (1) all unvested shares of Restricted
Stock granted hereunder shall automatically terminate and be forfeited effective
on the date on which the Award Recipient first engages in such activity and (2)
all shares of Common Stock acquired by the Award Recipient upon vesting of the
Restricted Stock hereunder after the date that precedes by one year the date on
which the Award Recipient’s tenure as a director of the Company terminated or
the date the Award Recipient first engaged in such activity if no such
termination occurs (or other securities into which such shares have been
converted or exchanged) shall be returned to the Company or, if no longer held
by the Award Recipient, the Award Recipient shall pay to the Company, without
interest, all cash, securities, or other assets received by the Award Recipient
upon the sale or transfer of such stock or securities.
 
2

 
 
Section 4.2                      If the Award Recipient owes any amount to the
Company under Section 4.1 above, the Award Recipient acknowledges that the
Company may, to the fullest extent permitted by applicable law, deduct such
amount from any amounts the Company owes the Award Recipient from time to time
for any reason (including without limitation amounts owed to the Award Recipient
as directors fees, reimbursements, retirement payments, or other compensation or
benefits).  Whether or not the Company elects to make any such set-off in whole
or in part, if the Company does not recover by means of set-off the full amount
the Award Recipient owes it, the Award Recipient hereby agrees to pay
immediately the unpaid balance to the Company.
 
Section 4.3                      The Award Recipient may be released from the
Award Recipient’s obligations under Sections 4.1 and 4.2 above only if the Board
determines in its sole discretion that such action is in the best interests of
the Company.
 
5.           STOCK CERTIFICATES
 
No stock certificates evidencing the Restricted Stock shall be issued by
CenturyLink until the lapse of restrictions under the terms hereof.  Instead,
ownership of the Restricted Stock shall be evidenced by a book entry with the
applicable restrictions reflected.  Upon the lapse of restrictions on shares of
Restricted Stock, CenturyLink shall issue the vested shares of Restricted Stock
(either through book-entry issuances or delivery of a stock certificate) in the
name of the Award Recipient or his nominee within 30 days, subject to the other
terms and conditions hereof.  Upon receipt of any such vested shares, the Award
Recipient is free to hold or dispose of such shares, subject to (a) applicable
securities laws, (b) CenturyLink’s insider trading policy, and (c) any
CenturyLink stock ownership guidelines then in effect for outside directors.
 
6.           MISCELLANEOUS
 
Section 6.1                      Anything in this Agreement to the contrary
notwithstanding, if, at any time prior to the vesting of the Restricted Stock in
accordance with Section 1 or 2 hereof, CenturyLink further determines, in its
sole discretion, that the listing, registration, or qualification (or any
updating of any such document) of the shares of Common Stock issuable pursuant
hereto is necessary on any securities exchange or under any federal or state
securities or blue sky law, or that the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with the issuance of shares of Common Stock pursuant thereto, or the removal of
any restrictions imposed on such shares, such shares of Common Stock shall not
be issued, in whole or in part, or the restrictions thereon removed, unless such
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to
CenturyLink.  CenturyLink agrees to use commercially-reasonable efforts to issue
all shares of Common Stock issuable hereunder on the terms provided herein.
 
3
 
 
Section 6.2                      Nothing in this Agreement shall confer upon the
Award Recipient any right to continue to serve on the Board, or to interfere in
any way with the right of the Company to remove the Award Recipient as a
director at any time.
 
Section 6.3                      Upon being duly executed and delivered by
CenturyLink and the Award Recipient, this Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, executors,
administrators, legal representatives, and successors.  Without limiting the
generality of the foregoing, whenever the term “Award Recipient” is used in any
provision of this Agreement under circumstances where the provision
appropriately applies to the heirs, executors, administrators, or legal
representatives to whom this award may be transferred by will or by the laws of
descent and distribution, the term “Award Recipient” shall be deemed to include
such person or persons.
 
Section 6.4                      The shares of Restricted Stock granted hereby
are subject to the terms, conditions, restrictions, and other provisions of the
Plan as fully as if all such provisions were set forth in their entirety in this
Agreement.  If any provision of this Agreement conflicts with a provision of the
Plan, the Plan provision shall control.  The Award Recipient acknowledges
receipt from CenturyLink of a copy of the Plan and a prospectus summarizing the
Plan, and further acknowledges that the Award Recipient was advised to review
such materials prior to entering into this Agreement.  The Award Recipient
waives the right to claim that the provisions of the Plan are not binding upon
the Award Recipient and the Award Recipient’s heirs, executors, administrators,
legal representatives, and successors.
 
Section 6.5                      Should any party hereto retain counsel for the
purpose of enforcing, or preventing the breach of, any provision hereof,
including, but not limited to, the institution of any action or proceeding in
court to enforce any provision hereof, to enjoin a breach of any provision of
this Agreement, to obtain specific performance of any provision of this
Agreement, to obtain monetary or liquidated damages for failure to perform any
provision of this Agreement, or for a declaration of such parties’ rights or
obligations hereunder, or for any other judicial remedy, then the prevailing
party shall be entitled to be reimbursed by the losing party for all costs and
expenses incurred thereby, including, but not limited to, attorneys’ fees
(including costs of appeal).
 
Section 6.6                      This Agreement shall be governed by and
construed in accordance with the laws of the State of Louisiana.
 
Section 6.7                      If any term or provision of this Agreement, or
the application thereof to any person or circumstance, shall at any time or to
any extent be invalid, illegal, or unenforceable in any respect as written, the
Award Recipient and CenturyLink intend for any court construing this Agreement
to modify or limit such provision so as to render it valid and enforceable to
the fullest extent allowed by law.  Any such provision that is not susceptible
of such reformation shall be ignored so as to not affect any other term or
provision hereof, and the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal, or unenforceable, shall not be affected thereby and
each term and provision of this Agreement shall be valid and enforced to the
fullest extent permitted by law.
 
4

 
Section 6.8                      The Plan and this Agreement contain the entire
agreement between the parties with respect to the subject matter contained
herein.  This Agreement may not, without the Award Recipient’s consent, be
amended or modified so as to materially adversely affect the Award Recipient’s
rights under this Agreement, except (a) as provided in the Plan, as it may be
amended from time to time in the manner provided therein, or (b) by a written
document signed by each of the parties hereto.  Any oral or written agreements,
representations, warranties, written inducements, or other communications with
respect to the subject matter contained herein made prior to the execution of
the Agreement shall be void and ineffective for all purposes.
 
Section 6.9                      The parties agree that the grant to the Award
Recipient of 6,321 restricted shares of Common Stock, made under an award
agreement dated as of July 2, 2009 (the “2009 Grant”) and which vested in full
on May 15, 2010, was erroneously granted under the CenturyLink 2005 Directors
Stock Plan (the “Directors Plan”) rather than the Plan.  The parties agree that
(a) effective de novo from the date of grant, the 2009 Grant is subject to, and
will be governed by, the Plan and (b) any reference to the Directors Plan in the
2009 Grant shall be deemed to refer to the Plan.
 


 
[Signature Blocks Intentionally Omitted]


5
